                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 STEVEN E. FREEDMAN and KATE                )
 FREEDMAN, as Trustees of the STEVEN        )
 AND KATE LIVING TRUST DATED                )
 APRIL 20, 2005,                            )
                           Plaintiffs,      )
 v.                                         )
                                            )
 AMERICAN GUARDIAN HOLDINGS,                )
 INC., an Illinois corporation,             )
                                            )        Civil Action No. 1:16-cv-11039
                                Defendant.  )
 _____________________________________ )
                                            )        Hon. Jorge L. Alonso
 AMERICAN GUARDIAN                          )
 HOLDINGS, INC., an Illinois                )
 corporation, and AMERICAN                  )
 GUARDIAN WARRANTY                          )
 SERVICES, INC. an Illinois corporation     )
                                            )
                        Counter Plaintiffs, )
                                            )
 v.                                         )
                                            )
 STEVEN E. FREEDMAN,                        )
 individually and as Trustee of the         )
 STEVEN AND KATE LIVING TRUST )
 DATED APRIL 20, 2005                       )
                                            )
                        Counter Defendant.  )


                         MEMORANDUM OPINION AND ORDER

      Defendant/counter-plaintiff American Guardian Holdings, Inc. (“AGH”), moves for

summary judgment on its Second Amended Counterclaim, contending that plaintiff/counter-

defendant Steven Freedman materially breached the restrictive covenants of their settlement

agreement. For the reasons set forth below, the motion is denied.
                                       BACKGROUND

      AGH sells vehicle service contracts, also known as extended warranties, to retail car

purchasers through the finance and insurance (“F&I”) departments of car dealerships across the

country. (Freedman LR 56.1 Resp. ¶ 5, ECF No. 307.) In 2011, Freedman, who then owned a

recreational vehicle insurance brokerage and has held interests in a number of insurance-related

companies throughout his career, invested $4.5 million in AGH. (Id. ¶ 7; AGH LR 56.1 Resp. ¶

2, ECF No. 328.)

      On November 17, 2016, intending to redeem his shares in AGH, Freedman met with Rogers

Freedlund, AGH’s chief executive officer (“CEO”) and majority shareholder, to discuss a share

price for the transaction. (Freedman LR 56.1 Resp. ¶ 10; AGH LR 56.1 Resp. ¶ 8.) The parties

do not agree on what happened at the November 16 meeting. Freedman claims to have accepted

a written offer setting forth specific terms based on a specific valuation of AGH. But according

to AGH, Freedman “tentatively agreed to a proposed valuation of [his] shares that would become

part of a full redemption agreement, to be negotiated and agreed upon” at a later date. (Freedman

LR 56.1 Resp. ¶ 10 (emphasis added); see AGH LR 56.1 Resp. ¶ 8.)

      The parties wrangled over the final deal terms in the following weeks, but when they could

not reach agreement, Freedman filed this suit, seeking to enforce the terms of the November 17,

2016 agreement. (AGH LR 56.1 Resp. ¶ 11.) AGH counterclaimed, asserting that Freedman had

breached duties and obligations owed to AGH by surreptitiously competing against the company

and diverting business opportunities, including by setting up American Integrity Insurance

Solutions, Inc., a personal and commercial insurance lines agency for his son, Max, to run as

president and CEO. (Freedman LR 56.1 Resp. ¶ 14, see id. ¶ 9; AGH LR 56.1 Resp. ¶ 6.)




                                               2
      Following a settlement conference before Magistrate Judge Rowland in July 2017, the

parties reached a settlement agreement, which they executed on October 2, 2017. (Freedman LR

56.1 Resp. ¶¶ 15-16; AGH LR 56.1 Resp. ¶ 13.) The agreement required AGH to pay Freedman

$15 million and Max $1.5 million on October 13, 2017, and to provide Freedman with two notes,

one for $12 million, payable in three installments of $4 million due on October 13, 2018, October

13, 2019, and October 13, 2020, and the other for $3 million due on October 13, 2021. (AGH LR

56.1 Resp. ¶ 14.) The agreement contains certain restrictive covenants, including non-competition,

non-solicitation, and non-interference provisions, “without [which AGH] would not [have]

enter[ed] into [the] Agreement.” (AGH LR 56.1 Stmt. Ex. 16, Confidential Redemption,

Settlement and Mutual General Release Agreement (“Settlement Agreement”), § 2(A), (B), ECF

No. 289-16.) The provisions restricting Freedman’s business activities read as follows:

       (iii) Covenant Not To Compete. In furtherance of this Agreement, . . . the
       Freedmans covenant and agree that, during the Restricted Period [of three years for
       Max and four for Freedman], they will not, either individually or together, nor will
       they permit any of their employees or affiliated companies, to, directly or indirectly,
       individually or as an investor, lender, owner, security-holder, partner, member,
       director, manager, officer, employee, consultant, representative, or agent of any
       other person or entity: (a) engage in the [vehicle service contract] Business in the
       Territory [of the United States]; (b) invest in any entity that is engaged in the
       Business in the Territory or that is or may reasonably be considered to be
       competitive with the Business or any portion thereof in the Territory; (c) provide
       services, or receive any compensation, consideration, discount, revenue or other
       compensation or economic benefit, in connection with the efforts of any person or
       entity to engage in the Business in the Territory or any business that may reasonably
       be considered to be competitive with the Business, or any portion thereof, in the
       Territory.

       (iv) Non-Solicitation. Without limiting the generality of the provisions of Section
       2(A)(iii) above, the Freedmans hereby covenant and agree that during the
       Restricted Period they will not, nor will they permit any of their employees or
       affiliated companies to, directly or indirectly: (a) Do business with any person or
       entity that was a Company Group agent, marketing representative or Covered
       Dealer within the one-year period beginning on October 14, 2016 and ending on
       the Initial Payment Date, or from any successor in interest to any such person or
       entity; or (b) Solicit any person or entity that was a Company Group agent,

                                                 3
       marketing representative or Covered Dealer within the one-year period beginning
       on October 14, 2016 and ending on the Initial Payment Date, or from any successor
       in interest to any such person or entity, for the purpose of securing
       any business.

       (v) Interference with Relationships. During the Restricted Period, the Freedmans
       shall not directly or indirectly (including through an entity they own or for which
       they work) employ, engage, recruit, solicit, contact or approach for employment or
       engagement, any person or entity that, on or within the one (1) year period
       immediately preceding the Initial Payment Date, served as (A) a vendor that is
       material to the conduct of the Company Group’s business, or (B) an employee or
       independent contractor of the Company Group, or otherwise seek or attempt to
       influence or alter any such person’s or entity’s relationship with the Company
       Group.

(Id. § 2(A).) Max is bound by similar covenants. (Id. § 2(B)(i-iii)).

       In October 2017, Max Freedman attended a trade show as part of an effort to connect

Capital Benefits Group, Inc., an “agency representing life, health, and property-casualty products

to corporations” (AGH LR 56.1 Stmt. Ex. 43, Capital Automotive Rule 30(b)(6) Dep. at 43:6-7),

with Route 66, an association of approximately 150 recreational vehicle dealerships that operates

as a buying cooperative, about offering the “TravaDoc” product at Route 66 dealerships.

(Freedman LR 56.1 Resp. ¶ 52.) TravaDoc was a subscription service that provided telephone

access to a physician. (Id.) Capital Benefits Group is one of the Capital Companies, a group of

insurance-related businesses owned and controlled by Rick Hughes. (Id. ¶¶ 52, 61.) The Capital

Companies also include Capital Automotive, Inc., which is an AGH agent, meaning that it sells

vehicle service contracts to automobile dealers on behalf of AGH. (Id.) Rick Hughes attended the

trade show with Dan Archer, a Capital Benefits Group employee, where they met with Max

Freedman. (Id.)

       On November 9, 2017, Bob Shepard of the Capital Companies sent Max a Referral

Agreement between AIIS and Capital Benefits Group, as well as an Agency Agreement between

AIIS and Capital Processing Systems. (Id. ¶ 53.) Max did not sign and return the Agency

                                                 4
Agreement, but he did sign and return the Referral Agreement, which provided that AIIS got a “$3

referral fee per TravaDoc [subscription] for representing that product.” (Id. ¶¶ 53-54.) No

evidence confirms whether AIIS ever received payment of any fees for TravaDoc subscriptions

under the Referral Agreement, and if it did, the amount would have been vanishingly small,

perhaps less than “a hundred dollar[s]” (AGH LR 56.1 Stmt. Ex. 39, Rick Hughes Dep. at 81:3-7,

ECF No. 290-9), as Capital Benefits Group quickly discontinued the product due to low sales.

(Freedman LR 56.1 Resp. ¶ 52.)

       In December 2017, Shepard and Freedman corresponded about an opportunity for

Freedman to invest in a Capital Companies product that included vehicle service contracts. (Id. ¶

58.)   Freedman was initially interested, but he “wasn’t sure” whether he could accept the

opportunity without violating the Settlement Agreement, and ultimately, after consulting with

counsel, he declined to invest. (Id. ¶ 59.) Freedman also maintained contacts about business

opportunities with AGH employee Bob Feinen and Capital Companies employee Michael Fischer,

but the record of his communications with those employees is incomplete due to Freedman’s

practice of deleting communications soon after reading them as a matter of course. (Id. ¶¶ 40-45.)

       In late 2017 and early 2018, Del Healy, an AIIS sales representative, appeared to

collaborate with Dan Archer on selling garage liability and garagekeepers workers’ compensation

insurance products to car dealerships. (Id. ¶¶ 63-64, 74.) Specifically, Healy and Archer

corresponded via email about quotes for the Kevin Powell dealerships and Folger

Automotive/Williams Buick GMC (id. ¶¶ 72-73), and Healy submitted an expense report for

taking the chief financial officer of Riverside Chevrolet in Jacksonville, Florida, out to lunch in

December 2017 for the purpose of “looking at prospect[s] for Garage Insurance for Capital

Companies” (id. ¶ 74). All three dealers are on the Settlement Agreement’s list of “Covered


                                                5
Dealers,” i.e., dealers who fall within the scope of the agreement’s restrictive covenants because

they are AGH customers. 1 (Id. ¶¶ 73-74.) Neither Healy nor anyone else at AIIS ever actually

obtained or prepared quotes for the Kevin Powell or Folger/Williams dealerships (AGH LR 56.1

Resp. ¶¶ 38-39), nor is there evidence that AIIS ever actually requested or provided quotes to

“Capital Companies” for Riverside Chevrolet (Freedman LR 56.1 Resp. ¶ 74).

        In December 2017, AGH learned that Freedman met with Zach Hughes, an AGH employee

and the son of Rick Hughes. (Id. ¶ 34.) The parties dispute the nature and purpose of Freedman’s

meeting with Hughes, but Freedman describes the meeting as follows. Freedman and Zach have

maintained a personal relationship dating back to 2015 or 2016, before this lawsuit was filed, in

which Freedman has provided mentoring and guidance. (AGH LR 56.1 Resp. ¶ 19.) When Zach

learned that Freedman would be in his hometown in December 2017, Zach asked to meet,

indicating that he was having personal problems, including with his father. (Id. ¶ 21.) During the

meeting, according to Freedman, Zach described his frustration with his father, who had fired him

from the Capital Companies, and expressed impatience to rejoin the Capital Companies in a larger

role. (Id. ¶ 24.) When Freedman opined that Zach would probably not have the opportunity to

rejoin the Capital Companies until his father decided to retire or sell the business, Zach became

angry and emotional. (Id. ¶ 25.) In an effort to calm him, Freedman told Zach to continue to build

his skills at AGH and, if the opportunity arose for Zach to rejoin the Capital Companies, Freedman

would support him, including by investing in the companies. (Id.)




1
  Freedman purports to dispute that Riverside Chevrolet in Jacksonville, Florida, is the same “Riverside
Chevrolet (Ferguson)” on the Covered Dealer list, but AGH explains that it is clear that they are indeed the
same dealership because the former owner of Riverside Chevrolet in Jacksonville is named Ferguson. For
simplicity’s sake, the Court assumes that AGH is correct; as the Court will explain below, it makes no
difference for purposes of the present motion.
                                                     6
        Zach, however, reported to AGH that Freedman had told him that he planned to invest in

Capital soon and he wanted Zach to come work for AIIS immediately, where he would be free

from restrictive covenants with AGH. (Freedman LR 56.1 Resp. ¶¶ 68-69, 71.) Based on this

information, AGH filed a motion to reinstate this litigation and for preliminary injunctive relief.

On the eve of the preliminary injunction hearing, the parties reached an agreement. On October

12, 2018, the Court entered an agreed order, providing that (1) Freedman is permanently enjoined

from violating paragraph 2 of the Settlement Agreement, (2) Freedman would not object to AGH’s

seeking a declaration that he has materially breached the Settlement Agreement, although

Freedman denies committing any material breach, (3) there will be no further discovery other than

discovery on damages, and (4) AGH would timely make the payment due under the Settlement

Agreement on October 13, 2018. (Oct. 12, 2018 Order, ECF No. 256.)

       AGH subsequently filed its Second Amended Counterclaim, seeking a declaration that (a)

Freedman materially breached the Settlement Agreement by meeting with Hughes and allowing

AIIS to do business with the Capital Companies, (b) based on Freedman’s material breach, AGH

is excused from its obligations, particularly its payment obligations, under the Settlement

Agreement, and (c) AGH is the “prevailing party” in this litigation, and therefore it is entitled to

reasonable attorney’s fees and costs under the terms of the Settlement Agreement. (2d Am.

Countercl. at 14, ECF No. 277.) AGH now moves for summary judgment on its counterclaim.

                                           ANALYSIS

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). In considering such a motion, the court construes the evidence and all inferences

that reasonably can be drawn therefrom in the light most favorable to the nonmoving party. See


                                                 7
Kvapil v. Chippewa Cty., 752 F.3d 708, 712 (7th Cir. 2014). “Summary judgment should be denied

if the dispute is ‘genuine’: ‘if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.’” Talanda v. KFC Nat’l Mgmt. Co., 140 F.3d 1090, 1095 (7th Cir. 1998)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)); see also Bunn v. Khoury

Enters., Inc., 753 F.3d 676, 681-82 (7th Cir. 2014). The Court may not weigh conflicting evidence

or make credibility determinations, but the party opposing summary judgment must point to

competent evidence to demonstrate a genuine dispute of material fact.                  Omnicare, Inc. v.

UnitedHealth Grp., Inc., 629 F.3d 697, 705 (7th Cir. 2011); Gunville v. Walker, 583 F.3d 979, 985

(7th Cir. 2009). The substance of the evidence must be admissible in a “form permitted by the

Federal Rules of Evidence,” although the “form produced at summary judgment need not be

admissible” at trial. Wragg v. Vill. of Thornton, 604 F.3d 464, 466 (7th Cir. 2010). 2

I.    MATERIAL BREACH

        “A party that fails to perform its contractual duties is liable for breach of contract, and a

material breach of the terms of the contract will serve to excuse the other party from its duty of

counterperformance.” Elda Arnhold & Byzantio, L.L.C. v. Ocean Atl. Woodland Corp., 284 F.3d

693, 700-01 (7th Cir. 2002). “The test of whether a breach is ‘material’ is whether it is ‘so

substantial and fundamental as to defeat the objects of the parties in making the agreement, or

whether the failure to perform renders performance of the rest of the contract different in substance

from the original agreement.’” InsureOne Indep. Ins. Agency, LLC v. Hallberg, 976 N.E.2d 1014,


2
  Freedman raises objections on evidentiary grounds to various documents that AGH relies on, but these
are largely the sort of objections to form that need not detain a district court at summary judgment because
any improprieties can likely be cured by “replac[ing]” the offending evidence with “proper evidence at
trial.” See Eisenstadt v. Centel Corp., 113 F.3d 738, 742-43 (7th Cir. 1997). Regardless of the merits of
Freedman’s evidentiary objections, at summary judgment the Court is bound to view all the evidence in the
light most favorable to Freedman, and viewing the evidence to which he objects in this harsh light, it tends
to recede in importance anyway. Even ignoring all of his objections, this evidence does not tip the balance
against him, so the Court need not rule on his objections at this stage.
                                                     8
1027 (Ill. App. Ct. 2012) (quoting Vill. of Fox Lake v. Aetna Cas. & Sur. Co., 534 N.E.2d 133, 141

(Ill. App. Ct. 1989)). “The breach must be so material and important to justify the injured party in

regarding the whole transaction as at an end.” Vill. of Fox Lake, 534 N.E.2d at 141.

        Determining whether a breach is material “‘is a complicated question of fact involving an

inquiry into such matters as whether the breach worked to defeat the bargained-for objective of the

parties or caused disproportionate prejudice to the non-breaching party, whether custom and usage

considers such a breach to be material, and whether the allowance of reciprocal non-performance

by the non-breaching party will result in his accrual of an unreasonable or unfair

advantage.’” William Blair & Co., LLC v. FI Liquidation Corp., 830 N.E.2d 760, 779 (Ill. App.

Ct. 2005) (quoting Sahadi v. Cont’l Ill. Nat’l Bank & Trust Co. of Chi., 706 F.2d 193, 196 (7th

Cir. 1983)). “In Illinois, the Restatement of Contracts forms the basis for the state’s contract

law,” 3 In re Krueger, 192 F.3d 733, 741 (7th Cir. 1999), and numerous decisions formulate the

relevant factors to consider according to section 241 of the Restatement (Second) of Contracts,

which describes the following “circumstances” as “significant”: “(1) the extent to which the

injured party will be deprived of the benefit that he or she reasonably expected; (2) the extent to

which the injured party can be adequately compensated for the part of that benefit of which he or

she will be deprived; (3) the extent to which the party failing to perform or to offer to perform will

suffer forfeiture; (4) the likelihood that the party failing to perform or to offer to perform will cure

his or her failure, taking account of all the circumstances, including any reasonable assurances;

and (5) the extent to which the behavior of the party failing to perform or to offer to perform

comports with standards of good faith and fair dealing.” Commonwealth Edison Co. v. Elston Ave.




3
 The Settlement Agreement provides that Illinois law governs its interpretation, and neither party argues
for applying any other state’s law.
                                                    9
Properties, LLC, 76 N.E.3d 761, 767 (Ill. App. Ct. 2017) (citing Rubloff CB Machesney, LLC v.

World Novelties, Inc., 844 N.E.2d 462, 467 (Ill. App. Ct. 2006) and Restatement (Second) of

Contracts § 241 (1981)). The inquiry is not “mechanical” but flexible, depending on the totality

of the circumstances, and “case law makes clear that it is impossible to provide an exhaustive,

dispositive checklist of factors for the trier of fact to consider in every situation.” Elda Arnhold,

284 F.3d at 701 (citing Sahadi, 706 F.2d at 198).

       AGH argues that Freedman materially breached the Settlement Agreement by exploring

business opportunities with AGH employees and Capital Companies employees, both personally

and through the insurance agency that he owned, AIIS, in violation of the Settlement Agreement’s

restrictive covenants. In particular, AGH cites Max Freedman’s efforts through AIIS to partner

with Capital Benefits Group on the TravaDoc product; Steve Freedman’s contacts with Shepard

and other Capital and AGH employees about investment opportunities; AIIS employee Healy’s

contacts and apparent collaboration with Capital Benefits Group employee Archer to sell garage

insurance; and Freedman’s December 2017 meeting with Zach Hughes. According to AGH, these

contacts, at a minimum, violate the prohibition on “do[ing] business” with AGH agents and, in the

case of the Zach Hughes meeting and Bob Feinen contacts, the prohibition on interfering with

AGH employees. AGH argues that the Settlement Agreement explicitly states that AGH would

not have entered into the agreement without the restrictive covenants, and “[i]n determining

whether a breach is material, some Illinois courts have stated that the question is whether

performance of the disputed provision was the ‘sine qua non of the agreement,’ i.e., ‘of such a

nature and such importance that the contract would not have been made without it.’” Elda Arnhold,

284 F.3d at 700 (quoting Arrow Master, Inc. v. Unique Forming Ltd., 12 F.3d 709, 715 (7th Cir.

1993)). Based on Freedman’s material breaches, AGH argues, it should be excused from any


                                                 10
further performance of its obligations under the Settlement Agreement, including its obligation to

pay the remaining $11 million due.

       Freedman responds that determining whether a breach is material is an inherently fact-

bound inquiry not well-suited for summary judgment, and a reasonable factfinder inclined to see

things from Freedman’s point of view could find that he did not commit a material breach. While

it may be that the restrictive covenants were a critical component of the deal, Freedman argues,

they did not represent the entirety of his side of the bargain; he also gave up his shares of stock in

AGH, and AGH’s remaining payment obligation is consideration for the redemption of his shares

as well as the restrictive covenants. Indeed, according to Freedman, the agreement expressly

contemplates breach of the restrictive covenants, without requiring termination of the parties’

obligations in the event of such a breach. (AGH LR 56.1 Stmt. Ex. 16, Settlement Agreement, §

2(C(c); id. Ex. 19, Subordinated Promissory Note, at 2.)

       Regardless, Freedman argues, none of the contacts AGH has identified, even if any of them

might have technically crossed a line set by the restrictive covenants, gives rise to a legal claim for

breach of contract because there is no evidence that AGH has suffered any damages. None of

these contacts resulted in any significant economic benefit to Freedman or AIIS or any detriment

to AGH—nor will they, because the evidence shows that the Freedmans are winding down AIIS’s

business and instead investing in franchise restaurants and, in Max’s case, a small franchise

personal lines insurance agency. (AGH LR 56.1 Resp. ¶¶ 16-17.)

       Even if AGH could establish damages, Freedman argues, the contacts that AGH claims to

represent breaches of the Settlement Agreement are nothing of the sort. First, according to

Freedman, he never had any serious discussion with Zach Hughes about leaving AGH to come

work with him or anywhere else; he raised the possibility of working together in the future in a


                                                  11
hypothetical, speculative sense, purely for the purpose of easing Zach’s agitation. Second, Max

Freedman’s contacts with Capital Benefits Group concerning the TravaDoc product did not violate

the Settlement Agreement because Capital Benefits Group, unlike Capital Automotive, is not an

AGH agent, and the fact that Capital Benefits Group and Capital Automotive are related entities,

commonly owned by Rick Hughes and sharing support staff and management, does not undo their

separate legal existence as business entities organized for different purposes: Capital Benefits

Group sells personal and commercial lines insurance, whereas Capital Automotive markets vehicle

service contracts. It is undisputed that the TravaDoc product is not a vehicle service contract, nor

does the evidence show that it is commonly sold with vehicle service contracts in the F&I

department of car dealerships. (AGH LR 56.1 Resp. ¶ 33.) Third, Del Healy’s contacts with Dan

Archer did not result in any quotes being prepared for any dealer covered by the Settlement

Agreement or for any Capital Companies entity, so their collaboration did not amount to a breach.

Finally, Freedman’s contacts with Shepard or others about investment opportunities did not result

in any investments in any entity that competes with AGH (indeed, Freedman specifically turned

down Shepard because he did not want to violate his restrictive covenants), so these contacts also

did not amount to a breach. 4



4
  AGH argues that the Court should draw an adverse inference against Freedman with regard to his contacts
with Shepard, Feinen, and Fischer because he was not forthcoming in producing records of his
correspondence with them and may have deleted text messages or emails from or to them. The Court is not
convinced. As Freedman explains, he had a regular practice of deleting text messages and emails promptly,
which he ceased as soon as AGH reinstated this litigation in 2018. There is only one deleted
communication, a January 29, 2018 text message between Freedman and Shepard, that postdates the
reinstatement of this litigation, and in the absence of other evidence of bad faith, a single deleted text
message is not sufficient to support drawing an adverse inference. Cf. Weitzman v. Maywood, Melrose
Park, Broadview Sch. Dist. 89, No. 13 C 1228, 2014 WL 4269074, at *3 (N.D. Ill. Aug. 29, 2014) (drawing
inference of bad faith because “multiple” important documents were destroyed, reasoning that “[e]ven if
the failure to preserve [a single document] could be construed as something less than bad faith, the
continued failure to preserve several [documents] cannot”). AGH argues that Freedman’s duty to preserve
communications predated the reinstatement of the litigation, but it cites no authority for this proposition.
The Court is not inclined to draw any adverse inference at this stage.
                                                    12
         The Court tends to agree with Freedman that, based on his side of the story, there is a

genuine, material factual dispute as to whether Freedman, personally or through AIIS, violated the

Settlement Agreement’s restrictive covenants. The evidence does not point only in one direction

on issues such as what really happened at the December 2017 meeting between Freedman and

Zach Hughes or on the relationship between the various business entities making up the Capital

Companies, including Capital Automotive and Capital Benefits Group, and a reasonable factfinder

could find in favor of either side on those questions. On issues such as Shepard’s offering

Freedman an investment opportunity that he turned down, if the evidence is one-sided, it points

rather in favor of Freedman. But for purposes of the material breach inquiry, the Court need not

delve deeply into these details. Even if the factfinder were to find that Freedman technically

breached the Settlement Agreement’s restrictive covenants, it could still reasonably find that the

breach was not material, viewing the remaining evidence in the light most favorable to Freedman.

        AGH focuses on the centrality of the restrictive covenants to the settlement, repeatedly

emphasizing the fact that it would not have entered into the Settlement Agreement without them.

But establishing the importance, at the time of contracting, of the provisions that Freedman

allegedly breached does not suffice to establish that, in the totality of the circumstances, a harmless,

technical violation of those provisions is a material breach. AGH ignores that “[w]hether or not a

breach is . . . material and important is a question of degree,” to be “answered by weighing the

consequences” of the breach in its full context. 10 Corbin on Contracts § 53.4 (2019); see also

C.G. Caster Co. v. Regan, 410 N.E.2d 422, 426 (Ill. App. Ct. 1980) (quoting this language from

Corbin). Further, in the context of determining whether a breach of contract is material, Illinois

courts recognize the doctrine of de minimis non curat lex. See People ex rel. Dep’t of Pub. Health

v. Wiley, 843 N.E.2d 259, 270 (Ill. 2006) (citing Pacini v. Regopoulos, 665 N.E.2d 493, 497 (Ill.


                                                  13
App. Ct. 1996) (applying the doctrine to a shopping center sale contract where 95% occupancy

was required and 94.9953% was achieved)).

       AGH repeatedly cites a discussion in open court at an August 10, 2017 court hearing, when

the parties reported on the status of their efforts to reduce their July 2017 settlement to a written

agreement, in which Magistrate Judge Rowland made the following remarks about the purpose of

the restrictive covenants, from her point of view, based on her recollection of the parties’

settlement discussions:

       [W]hat [AGH] was worried about was that if somebody went in, if the Freedmans
       went in to sell [garage insurance] . . . let’s say, . . . that then they could also say:
       Oh, by the way, we have these . . . F and I products. . . . [T]he Freedmans definitely
       agreed that . . . for significant [AGH] clients . . . [t]hat the Freedmans are completely
       hands-off those people. They can’t sell them life insurance . . . . They can’t sell
       them garage . . . insurance. They can’t sell them any kind of insurance.

(AGH LR 56.1 Stmt. Ex. 18, Aug. 10, 2017 Tr. of Court Proceedings at 4:17-22, 5:24-6:5.) As

AGH appears to admit by emphasizing these comments, the purpose of the restrictive covenants

was to protect AGH’s vehicle service contract (“F and I”) business from encroachment by

Freedman, Max and any business entity they owned or controlled. The prohibition on business

contact between the Freedmans and AGH agents and employees, even contact that did not relate

expressly to vehicle service contracts, was always about preventing the Freedmans from stealing

vehicle service contract business.

       Viewing the evidence in the light most favorable to Freedman, neither the Freedmans nor

any of their employees ever made any attempt to sell vehicle service contracts to, through, or with

any AGH agents or clients. If so, the Court fails to see how the actions of Freedman or any AIIS

employees, even if technically in violation of the restrictive covenants, were “so substantial and

fundamental as to defeat the objects of the parties in making the agreement,” InsureOne, 976

N.E.2d at 1027. Further, because the Freedmans have not persisted in their contacts with AGH

                                                  14
agents and employees and have moved on to unrelated business pursuits, there is no reason to

“regard[] the whole transaction as at an end,” Village of Fox Lake, 534 N.E.2d at 141. The

Freedmans have stayed out of the vehicle service contract business and now appear to have

removed themselves even from the fringes of it, so their breach of the Settlement Agreement did

not “defeat the bargained-for objective of the parties,” Elda Arnhold, 284 F.3d at 701, and to

whatever extent they were in breach, they have cured the breach. AGH has not been able to point

to any concrete prejudice or harm that it suffered based on the Freedmans’ actions, which suggests

that any breaches they or their employees committed were de minimis. See Pacini, 665 N.E.2d at

497; see also Sokn v. Fieldcrest Cmty. Unit Sch. Dist. No. 8, No. 10-CV-1122, 2015 WL 183912,

at *15 (C.D. Ill. Jan. 13, 2015) (“[T]he Court finds a breach of this obligation [to inform the

plaintiff of complaints made against her] is inconsequential because it did not result in an actual

injury to Plaintiff. Illinois courts follow the doctrine of de minimis non curat lex, [which] operates

to ‘place outside the scope of legal relief the sorts of intangible injuries normally small and

invariably difficult to measure.’”) (quoting Pacini, 665 N.E. 2d at 497).

       Further, to the extent the factfinder finds the Freedmans credible, it could reasonably find

that they did not act with bad-faith intent to breach the contract or harm AGH’s business interests.

It could find, for example, that they genuinely believed that their contacts with Capital Benefits

Group were not off-limits because Capital Benefits Group was not Capital Automotive, and that

they did not encroach on AGH’s core vehicle service contract business. Under such circumstances,

the Freedmans’ forfeiture of the remaining $11 million due under the Settlement Agreement would

be vastly out of proportion with their wrongdoing and with the prejudice to AGH, which is

minimal, if any.




                                                 15
         In summary, applying the factors Illinois courts have identified to determine whether a

breach is material, and viewing the evidence in the light most favorable to Freedman, the Court

cannot say that Freedman materially breached the Settlement Agreement as a matter of law. It

follows that the Court cannot hold that AGH should be excused from any further payment

obligation as a matter of law. AGH’s motion for summary judgment is denied as to that issue. 5

II.   “PREVAILING PARTY” AND ATTORNEYS’ FEES

         AGH claims that it is entitled to the attorneys’ fees it has incurred since the reinstatement

of this litigation. The Settlement Agreement provides that the “substantially prevailing party in

any action or proceeding relating to this Agreement will be entitled to receive an award of . . . any

fees or expenses incurred . . . including . . . reasonable attorneys’ fees.” (AGH LR 56.1 Stmt. Ex.

16, Settlement Agreement § 16.) AGH claims that it is already the “substantially prevailing party”

in this reinstated litigation based on Judge Rowland’s October 12, 2018 agreed order, which

“permanently enjoined” Freedman “from violating paragraph 2 of the Settlement Agreement.”

(Oct. 12, 2018 Order, ECF No. 256.) Because AGH obtained substantial relief in the October 12,

2018 order, AGH argues, it is the substantially prevailing party, at least through the date of that

order.

         The Court is not convinced. In the analogous context of federal fee-shifting statutes and

rules, courts have recognized that a party need not have received all the relief it sought to be

considered “prevailing”; for example, “[a] plaintiff who has settled a case is considered a

prevailing party if she has achieved some success on the merits and can point to a resolution that

has changed the legal relationship between herself and defendant.” Connolly v. Nat’l Sch. Bus



5
 AGH also asks for summary judgment on Freedman’s affirmative defenses, but for the same reasons
summary judgment is inappropriate on AGH’s counterclaim, it is inappropriate on Freedman’s
affirmative defenses to that counterclaim.
                                                  16
Serv., Inc., 177 F.3d 593, 595 (7th Cir. 1999) (considering whether settling plaintiff was a

“prevailing party” under Title VII); see First Commodity Traders, Inc. v. Heinold Commodities,

Inc., 766 F.2d 1007, 1014 (7th Cir. 1985) (analogizing to Federal Rule of Civil Procedure 54(d) in

interpreting contractual “prevailing party” provision); see also 10 Moore’s Federal Practice, §

54.101 (Matthew Bender 3d Ed. (“Thus, the Supreme Court has held [in Buckhannon Board &

Care Home, Inc. v. West Virginia Department of Health & Human Resources, 532 U.S. 598, 604

(2001),] that to qualify as a “prevailing” party under a federal fee-shifting statute, a litigant must

obtain a “judicially sanctioned change in the legal relationship of the parties,” [and] [s]everal lower

courts have directly applied this “prevailing party” analysis [in other contexts].”). However, a

putatively “prevailing party” is not entitled to attorneys’ fees if she obtains only “nominal” relief,

which “reveal[s] [her] failure to prove an actual, compensable injury.” Gibbons v. Vill. of Sauk

Vill., No. 15 CV 4950, 2018 WL 2388399, at *3 (N.D. Ill. May 25, 2018) (citing Aponte v. City of

Chi., 728 F.3d 724, 727 (7th Cir. 2013) (“[A] reasonable attorney’s fee for a nominal victor is

usually zero.”)).

       The relief AGH obtained in the October 12, 2018 Order is a permanent injunction

prohibiting Freedman “from violating paragraph 2 of the Settlement Agreement,” the paragraph

containing the restrictive covenants. As the Court has explained above, there are genuine material

factual disputes on the issue of whether Freedman ever breached paragraph 2 of the Settlement

Agreement. If the factfinder finds that he never did, then the relief AGH obtained in the October

12, 2018 Order gave AGH nothing it did not already have. Such relief is merely nominal, and it

does not entitle the party obtaining it to attorneys’ fees as a “prevailing party.”

       Because there is a genuine material factual dispute on the issue of whether Freedman ever

breached the Settlement Agreement, there is a genuine material factual dispute on the issue of


                                                  17
whether AGH qualifies as a “prevailing party” for obtaining an injunction to stop him from doing

it. AGH’s motion for summary judgment is denied on this issue.

                                         CONCLUSION

       For the reasons set forth above, the Court denies AGH’s motion for summary judgment

[287]. A status hearing is set for 9/19/19.

SO ORDERED.                                                ENTERED: August 22, 2019



                                                           ______________________
                                                           HON. JORGE ALONSO
                                                           United States District Judge




                                              18
